Marc V. Kalagian
Attorney at Law: 149034
Law Offices of Rohlfing & Kalagian, LLP
211 East Ocean Boulevard, Suite 420
Long Beach, CA 90802
Tel.: (562) 437-7006
Fax: (562) 432-2935
E-mail: rohlfing.kalagian@rksslaw.com
Attorneys for Plaintiff
Daniel James Slover

                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


DANIEL JAMES SLOVER,                     )   Case No.: 1:17-CV-00958-JDP
                                         )
             Plaintiff,                  )   STIPULATION AND PROPOSED
                                         )   ORDER FOR THE AWARD AND
      vs.                                )   PAYMENT OF ATTORNEY FEES
                                         )   AND EXPENSES PURSUANT TO
NANCY A. BERRYHILL, Acting               )   THE EQUAL ACCESS TO JUSTICE
Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
                                         )   COSTS PURSUANT TO 28 U.S.C. §
             Defendant.                  )   1920
                                         )
                                         )

      TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
JUDGE OF THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Daniel James Slover
be awarded attorney fees in the amount of Three Thousand, Six Hundred dollars
($3,600.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
This amount represents compensation for all legal services rendered on behalf of
Plaintiff by counsel in connection with this civil action, in accordance with 28
U.S.C. §§ 1920; 2412(d).
       After the Court issues an order for EAJA fees to Daniel James Slover, the
government will consider the matter of Daniel James Slover's assignment of EAJA
fees to Marc V. Kalagian. The retainer agreement containing the assignment is
attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
the ability to honor the assignment will depend on whether the fees are subject to
any offset allowed under the United States Department of the Treasury's Offset
Program. After the order for EAJA fees is entered, the government will determine
whether they are subject to any offset.
       Fees shall be made payable to Daniel James Slover, but if the Department of
the Treasury determines that Daniel James Slover does not owe a federal debt, then
the government shall cause the payment of fees, expenses and costs to be made
directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
executed by Daniel James Slover.1 Any payments made shall be delivered to Marc
V. Kalagian.
       This stipulation constitutes a compromise settlement of Daniel James
Slover's request for EAJA attorney fees, and does not constitute an admission of
liability on the part of Defendant under the EAJA or otherwise. Payment of the
agreed amount shall constitute a complete release from, and bar to, any and all
claims that Daniel James Slover and/or Marc V. Kalagian including Law Offices of
Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in connection
with this action.
      This award is without prejudice to the rights of Marc V. Kalagian and/or the
Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney


1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
EAJA.
DATE: January 29, 2019          Respectfully submitted,
                                ROHLFING & KALAGIAN, LLP
                                      /s/ Marc V. Kalagian
                             BY: __________________
                                Marc V. Kalagian
                                Attorney for plaintiff Daniel James Slover

DATED: January 29, 2019               MCGREGOR W. SCOTT
                                United States Attorney


                                       /s/ Donna W. Anderson

                                DONNA W. ANDERSON
                                Special Assistant United States Attorney
                                Attorneys for Defendant
                                NANCY A. BERRYHILL, Acting Commissioner
                                of Social Security (Per e-mail authorization)




                                     ORDER

IT IS SO ORDERED.


Dated:   February 12, 2019
                                           UNITED STATES MAGISTRATE JUDGE
